          Case 1:21-cr-00118-RCL Document 85 Filed 08/23/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        :
                                                :
     V.                                         :       CASE NO. 1:21-CR-00118-RCL
                                                :
                                                :
LISA EISENHART,                                 :
                                                :
                                                :
                        DEFENDANT.              :


  RESPONSE TO DEFENDANT EISENHART’S MOTION FOR MODIFICATION OF
                              BOND

        The United States of America, by and through its attorney the United States Attorney for

the District of Columbia, respectfully responds to Defendant Eisenhart’s Motion for

Modification of Bond (ECF 81). Defendant Eisenhart requests, with the assent of U.S. Pretrial

Officer Felicia White, that the Court modify her conditions of release by removing electronic

location monitoring and curfew. The Government opposes.

    I. Background

        On January 6, 2021, thousands of people participated in an attack on the Capitol in an

effort to disrupt the certification of the results of the 2020 presidential election. They forced their

way into a federal building that was closed to the public on that day, requiring many elected

officials and their staff – fearing for their safety – to flee or shelter in place, and injuring over

one hundred law enforcement officers.

        Defendant Eisenhart and co-defendant Eric Munchel are charged in an eight-count

superseding indictment for their conduct on January 6, 2021 (ECF 76). The facts are summarized

in the Court’s Memorandum Opinion regarding detention, ECF 24. On January 6, 2021,

Eisenhart and Munchel worked their way through the crowd gathered outside of the Capitol, with
          Case 1:21-cr-00118-RCL Document 85 Filed 08/23/21 Page 2 of 6




Eisenhart encouraging others to enter the Capitol. Eisenhart celebrated reports that Congress had

been “shut down” by tear gas and encouraged a man who claimed to have “punched two of them

in the face[.]” See ECF 24 at 3. Eisenhart and Munchel entered the Capitol on January 6, 2021

while clad in tactical vests after stashing unidentified weapons in a backpack outside. See ECF

24 at 2-3. Munchel wore a Taser holstered to his hip when he entered the Capitol. See ECF 24 at

3. Eisenhart understood Munchel was armed as he stated to her that it was “probably the last time

I’ll be able to enter the building with armor and . . . fucking weapons.” See ECF at 3. Both

Eisenhart and Munchel breached the Capitol, and both obtained zip-ties while inside of the

Capitol. See ECF 24 at 4. Eisenhart and Munchel entered the Senate gallery with the zip-ties.

See ECF 24 at 4. Both left the Capitol building shortly thereafter, having spent approximately 12

minutes inside the building. After the riot, Eisenhart told The Times (of London) that:

               This country was founded on revolution. If they're going to take
               every legitimate means from us, and we can't even express
               ourselves on the internet, we won't even be able to speak freely,
               what is America for? I'd rather die as a 57-year-old woman than
               live under oppression. I'd rather die and would rather fight.

Laura Pullman, Trump 's Militias Say They Are Armed and Ready to Defend Their Freedoms,

The Times (of London) (Jan. 10, 2021), https: //www.thetimes.co.uk/article/trumps-militias-say-

theyare-armed-and-ready-to-defend-their-freedoms-8ht5m0j70. See ECF 24 at 4.

       The defendants appealed their pre-trial detention. Following the March 26, 2021 decision

by the U.S. Court of Appeals for the District of Columbia Circuit, the United States withdrew its

motion for detention and did not oppose release of the Defendants under the pretrial bond with

special conditions including home detention and location monitoring. (ECF 59). Both defendants

were subsequently released with the special conditions of release.




                                                2
          Case 1:21-cr-00118-RCL Document 85 Filed 08/23/21 Page 3 of 6




   II. Argument

       Pursuant to 18 U.S.C. § 3142(c), if the judicial officer determines that the release

described in subsection (b), that is, release on personal recognizance, or with an unsecured

appearance bond, will not reasonably assure the appearance of the person as required or will

endanger the safety of any other person or the community:

       such judicial officer shall order the pretrial release of the person –

               (A) subject to the condition that the person not commit a Federal, State, or local
                   crime . . .; and

               (B) subject to the least restrictive further condition, or combination of conditions,
                   that such judicial officer determines will reasonably assure the appearance of
                   the person as required and the safety of any other person and the community,
                   which may include . . .

       [any of the thirteen possible conditions listed] or any other condition that is reasonably
       necessary.

18 U.S.C. § 3142(c)(1)(B). Here, the defendant was released subject to a series of special

conditions, including location monitoring and curfew, in order to ensure the safety of the

community.

       The Section 3142(g) factors weigh strongly in favor of maintaining location monitoring

and curfew for this defendant. 18 U.S.C. § 3142(c)(1)(B).

       Here, the nature and circumstances of the charged offense plainly justify the location

monitoring and curfew. The defendant stormed the Capitol wearing a tactical vest, with an armed

co-defendant, while exhorting others to do the same. While in the Capitol, the defendant

obtained zip-ties and carried them into the Senate Gallery. In the aftermath of the riot, the

Defendant told a journalist that she would “rather die” and “fight” than “live under oppression.”

See supra. Although January 6 has passed, the threat of violence has not.




                                                  3
          Case 1:21-cr-00118-RCL Document 85 Filed 08/23/21 Page 4 of 6




       The weight of the evidence of Eisenhart’s conduct is also very strong. The entire course

of conduct is captured by a 50-minute video recorded by co-defendant Munchel and now in the

custody of the FBI.

       On one hand, Eisenhart’s history and characteristics do not support these restrictions

because she has no criminal history or history of violence aside from these charges. However,

her statements to the press in the aftermath of the riot reveal a continued willingness to “fight,”

which strongly supports the restrictions at issue.

       Eisenhart’s words and actions on January 6 and afterwards evince a clear threat to the

safety of the community. As the Court noted in its Memorandum Opinion ordering detention,

“Eisenhart has supported the overthrow of the United States government. As a self-avowed,

would-be martyr, she poses a clear danger to our republic.” See ECF 24 at 16.

       Accordingly, the Section 3142(g) factors weigh heavily in favor of maintaining location

monitoring and curfew as conditions of release that are necessary to ensure the safety of the

community during the pendency of the Defendant’s pre-trial release.

       The Defendant proffers no support for her motion to remove this condition of relief aside

from the recommendation of the Pretrial Services Officer and because removal of monitoring

would better allow for exercise and the routine activities of daily life. See ECF 81 at 1.

       WHEREFORE, for the foregoing reasons, the government requests this Court deny the

Defendant’s motion for modification of bond.




                                                     4
Case 1:21-cr-00118-RCL Document 85 Filed 08/23/21 Page 5 of 6




                                  Respectfully submitted,

                                  Channing D. Phillips
                                  Acting U.S. Attorney
                                  D.C. Bar No. 415793

                                  /s/ Leslie A. Goemaat
                                  LESLIE A. GOEMAAT
                                  MA Bar No. 676695
                                  Assistant United States Attorney
                                  Fraud Section
                                  U.S. Attorney’s Office
                                  555 4th Street, N.W., Room 5840
                                  Washington, D.C. 20530
                                  Office: 202-803-1608
                                  Email: Leslie.Goemaat@usdoj.gov

                                  /s/ Justin Sher
                                  JUSTIN SHER
                                  D.C. Bar No. 974235
                                  Trial Attorney
                                  National Security Division
                                  United States Department of Justice
                                  950 Pennsylvania Avenue, NW
                                  Washington, D.C. 20004
                                  Office: 202-353-3909
                                  Justin.Sher@usdoj.gov




                              5
         Case 1:21-cr-00118-RCL Document 85 Filed 08/23/21 Page 6 of 6




                               CERTIFICATE      OF   SERVICE

       I HEREBY CERTIFY that I have caused a copy of the foregoing motion to be served

by electronic means, through the Court’s CM/ECF system, upon all parties of record.


                                                          /s/ Leslie A. Goemaat
                                                          L ESLIE A. G OEMAAT
                                                          Assistant United States Attorney
